Name: Commission Regulation (EC) No 1379/2007 of 26 November 2007 amending Annexes IA, IB, VII and VIII of Regulation (EC) No 1013/2006 of the European Parliament and of the Council on shipments of waste, for the purposes of taking account of technical progress and changes agreed under the Basel Convention (Text with EEA relevance)
 Type: Regulation
 Subject Matter: deterioration of the environment;  environmental policy;  transport policy;  organisation of transport
 Date Published: nan

 27.11.2007 EN Official Journal of the European Union L 309/7 COMMISSION REGULATION (EC) No 1379/2007 of 26 November 2007 amending Annexes IA, IB, VII and VIII of Regulation (EC) No 1013/2006 of the European Parliament and of the Council on shipments of waste, for the purposes of taking account of technical progress and changes agreed under the Basel Convention (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1013/2006 of the European Parliament and of the Council of 14 June 2006 on shipments of waste (1), and in particular Article 58(1) thereof, Whereas: (1) The agreement of the eighth meeting of the Conference of the Parties to the Basel Convention on the Control of Transboundary Movements of Hazardous Wastes and Their Disposal, 27 November-1 December 2006, necessitates amendments of Annexes IA, IB, VII and VIII of Regulation (EC) No 1013/2006 on shipments of waste. The amendments concern the replacement of kg and litre by Tonnes (Mg) and m3 in block 5 of the notification document in Annex IA, blocks 5 and 18 of the movement document in Annex IB and blocks 3 and 14 of the consignment information in Annex VII, the insertion of a new block 17 in the movement document, an amendment of footnote 1 of the consignment information and references to guidelines on environmentally sound management in items I.4-9 of Annex VIII. For the sake of clarity these Annexes should be replaced. (2) Regulation (EC) No 1013/2006 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 18 of Directive 2006/12/EC of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 Annexes IA, IB, VII and VIII to Regulation (EC) No 1013/2006 are replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 2007. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 190, 12.7.2006, p. 1. (2) OJ L 114, 27.4.2006, p. 9. ANNEX I Annex IA to Regulation (EC) No 1013/2006 is replaced by the following: ANNEX IA Notification document for transboundary movements/shipments of waste ANNEX II Annex IB to Regulation (EC) No 1013/2006 is replaced by the following: ANNEX IB Movement document for transboundary movements/shipments of waste ANNEX III Annex VII to Regulation (EC) No 1013/2006 is replaced by the following: ANNEX VII INFORMATION ACCOMPANYING SHIPMENTS OF WASTE AS REFERRED TO IN ARTICLE 3(2) AND (4) ANNEX IV Annex VIII to Regulation (EC) No 1013/2006 is replaced by the following: ANNEX VIII GUIDELINES ON ENVIRONMENTALLY SOUND MANAGEMENT (ARTICLE 49) I. Guidelines adopted under the Basel Convention: 1. Technical Guidelines on the Environmentally Sound Management of Biomedical and Health Care Wastes (Y1; Y3) (1); 2. Technical Guidelines on the Environmentally Sound Management of Waste Lead Acid Batteries (1); 3. Technical Guidelines on the Environmentally Sound Management of the Full and Partial Dismantling of Ships (1); 4. Technical Guidelines on the Environmentally Sound Recycling/Reclamation of Metals and Metal Compounds (R4) (2); 5. Updated General Technical Guidelines for the Environmentally Sound Management of Wastes Consisting of, Containing or Contaminated with Persistent Organic Pollutants (POPs) (3); 6. Updated Technical Guidelines for the Environmentally Sound Management of Wastes Consisting of, Containing or Contaminated with Polychlorinated Biphenyls (PCBs), Polychlorinated Terphenyls (PCTs) or Polybrominated Biphenyls (PBBs) (3); 7. Technical Guidelines for the Environmentally Sound Management of Wastes Consisting of, Containing or Contaminated with the Pesticides Aldrin, Chlordane, Dieldrin, Endrin, Heptachlor, Hexachlorobenzene (HCB), Mirex or Toxaphene or with HCB as an Industrial Chemical (3); 8. Technical Guidelines for the Environmentally Sound Management of Wastes Consisting of, Containing or Contaminated with 1,1,1-trichloro-2,2-bis (4 chlorophenyl)ethane (DDT) (3); 9. Technical Guidelines for the Environmentally Sound Management of Wastes Containing or Contaminated with Unintentionally Produced Polychlorinated Dibenzo-p-dioxins (PCDDs), Polychlorinated Dibenzofurans (PCDFs), Hexachlorobenzene (HCB) or Polychlorinated Biphenyls (PCBs) (3). II. Guidelines adopted by the OECD: Technical guidance for the environmentally sound management of specific waste streams: Used and scrap personal computers (4). III. Guidelines adopted by the International Maritime Organisation (IMO): Guidelines on ship recycling (5). IV. Guidelines adopted by the International Labour Organisation (ILO): Safety and health in shipbreaking: guidelines for Asian countries and Turkey (6). (1) Adopted by the sixth meeting of the Conference of the Parties to the Basel Convention on the Control of Transboundary Movements of Hazardous Waste and Their Disposal, 9-13 December 2002. (2) Adopted by the seventh meeting of the Conference of the Parties to the Basel Convention on the Control of Transboundary Movements of Hazardous Wastes and Their Disposal, 25-29 October 2004. (3) Adopted by the eighth meeting of the Conference of the Parties to the Basel Convention on the Control of Transboundary Movements of Hazardous Wastes and Their Disposal, 27 November-1 December 2006. (4) Adopted by the Environment Policy Committee of the OECD in February 2003 (document ENV/EPOC/WGWPR(2001)3/FINAL). (5) Resolution A.962 adopted by the Assembly of the IMO at its 23rd Regular session, 24 November to 5 December 2003. (6) Approved for publication by the Governing Body of the ILO at its 289th session, 11-26 March 2004.